ITEMID: 001-75898
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF TERENI v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (length of one set of proceedings);Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1936 and lives in Vráble.
5. On 23 April 1991 the applicant was dismissed from his job as a sports teacher at a secondary school.
6. On 13 September 1991 the Levice District Court found that the applicant’s dismissal was void.
7. On 22 November 1991 the applicant again received a notice of dismissal.
8. On 13 May 1992 the Levice District Court dismissed the applicant’s action challenging the lawfulness of the dismissal.
9. On 15 March 1993 the Nitra branch of the Bratislava Regional Court declared the applicant’s dismissal unlawful.
10. In 1993 the applicant claimed payment of the salary which the employer owed him.
11. On 12 December 1994 the Levice District Court dismissed the action, but the Nitra branch of the Bratislava Regional Court quashed this decision on 29 November 1995.
12. On 23 August 1996 the Levice District Court ordered the defendant to pay the outstanding salary to the applicant.
13. On 23 April 1998 the Nitra Regional Court upheld this decision.
14. On 19 July 1993 the applicant received a third notice of dismissal from his employer due to redundancy.
15. On 25 January 1994 he challenged the lawfulness of his dismissal before the Levice District Court. In the course of February 1994 the applicant supplemented his submission in accordance with the court’s instruction.
16. On 12 March 1994 the court asked the applicant to pay the court fee. It also sent the action to the defendant for comments. The applicant paid the fee on 18 March 1994. The defendant’s comments were submitted on 28 March 1994.
17. The first hearing was held on 1 June 1994. The case was adjourned due to the defendant’s absence.
18. At the second hearing held on 17 August 1994 the court heard the parties.
19. Between August and November 1994 the District Court obtained further evidence.
20. On 16 January 1995 the Levice District Court dismissed the action. The judgment was served on 1 March 1995 and the applicant appealed on 7 March 1995.
21. On 5 April 1995 the applicant paid the fee and the file was submitted to the court of appeal on 20 April 1995.
22. On 17 April 1996 the Nitra Regional Court quashed the first instance judgment and returned the case to the District Court. In its decision the Regional Court explicitly stated which evidence needed to be taken with a view to establishing the relevant facts. The file was returned to the District Court on 10 July 1996.
23. In the course of August 1996 the District Court obtained further evidence. A hearing was scheduled for 2 October 1996.
24. In a submission of 1 October 1996 the applicant challenged the presiding judge. He reiterated his objection at the hearing on 2 October 1996. The request was submitted to the Regional Court which refused to exclude the judge on 31 October 1996. The file was returned to the District Court on 14 November 1996.
25. The District Court heard the parties on 6 December 1996. On 10 December 1996 it again dismissed the applicant’s action. On 14 February 1997 the applicant appealed. The file was transmitted to the court of appeal on 13 March 1997.
26. On 8 July 1997 the court of appeal scheduled a hearing for 21 December 1998. It asked the defendant to submit further evidence at the hearing.
27. On 21 December 1998 the Nitra Regional Court quashed the first instance judgment of 10 December 1996. The court of appeal noted, in particular, that the District Court had disregarded the legally binding opinion set out in its decision of 17 April 1996 and had failed to take evidence with a view to establishing the relevant facts. The case file was returned to the District Court on 3 August 1999.
28. On 16 September 1999 the judge instructed the court’s registry to serve the decision of the court of appeal. The parties were asked to submit further information. The parties submitted their replies on 4 and 9 November 1999.
29. On 4 January 2000 the District Court scheduled a hearing for 15 March 2000. It also asked a trade union for information concerning the applicant. The trade union replied on 7 February 2000.
30. The Levice District Court held hearings on 3 March 2000 and on 12 April 2000. It also obtained further evidence during that period.
31. In its third judgment in the case given on 14 April 2000 the District Court dismissed the applicant’s action. It held, with reference to the evidence taken, that the school where the applicant had been employed had been restructured as a result of which the staff had to be reduced. The employer had had no possibility of offering a different job to the applicant. The court also examined the applicant’s objection that under the relevant law his dismissal should have been subject to approval by the trade union. It found that the trade union established within the school had given such consent on 28 June 1993.
32. The judgment was served on the applicant on 5 October 2000. He appealed on 19 October 2000. The applicant argued that the judgment was arbitrary in that, in particular, the District Court had overlooked the fact that the employer could have offered a different job to him. He also argued that he was a member and president of a different trade union which had existed at the school and that that organisation had not been duly consulted prior to his dismissal.
33. On 7 December 2000 the President of the Levice District Court admitted that there had been undue delays in serving the judgment of 14 April 2000 on the applicant and informed the latter that the judge dealing with the case had been disciplined.
34. On 24 January 2001 the Nitra Regional Court upheld the District Court’s judgment of 14 April 2000. It concurred with the first instance court that the statutory requirements for dismissing the applicant had been met in that a causal link existed between the restructuring of the school and the applicant’s redundancy, and the evidence available showed that the employer had not been in a position to offer a different job to the applicant.
35. As to the applicant’s allegation that his trade union had not been consulted, the appellate court held that the defendant had not been notified that such trade union existed within the school and that the statutes of that trade union did not foresee consultations with employers in similar cases. In addition, the defendant had consulted the trade union which had been established within the school and the existence of which had been officially known to everybody.
36. On 18 April 2001 the applicant filed an appeal on points of law. He argued that the courts had disregarded the fact that he had been dismissed after he had become inconvenient because of his criticism of the management of the school and that they had failed to hear the other persons who had also been dismissed for similar reasons at that time.
37. The Supreme Court dismissed the appeal on points of law by a decision given on 30 July 2001. It noted, in particular, that there were no apparent shortcomings in the proceedings at the lower instances which would render an appeal on points of law admissible under the relevant provisions of the Code of Civil Procedure. The decision was served on the applicant on 24 August 2001.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
